DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The amendment filed 10 June 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
[0033], [0055] “the valve can be configured to substantially or completely prohibit airflow into the bore via the plurality of openings when the valve is in the first position.”
[0034] “An example of a damper may be a relatively flexible covering that will open with sufficient air pressure acting upon it to reduce a rate of air flow, but not entirely or substantially block air flow into the bore via the plurality of openings when the damper is in the first position.”
[0035] “The plurality of flaps can, in some implementations, be configured as the valve discussed above to substantially or completely prohibit airflow into the bore via the plurality of openings when in the first position. In alternative implementations, the plurality of flaps can be configured as the damper discussed above to not entirely or even substantially block airflow into the bore via the plurality of openings when in the first position.”
[0056] “An example of a damper may be a relatively flexible covering that will open with sufficient air pressure acting upon it to reduce a rate of air flow, but not entirely or substantially block air flow into the bore. Whereas a valve may be configured to block air and thus its mass flow rate into the bore, a damper serves to only interfere with the rate of airflow through the bore (as compared to having no movable member present) or reduce the mass flow rate.”
[0058] “In some implementations, the plurality of flaps can be configured as the valve discussed above to substantially or completely prohibit airflow into the cavity 172 via the plurality of openings 174 when in the first position. In alternative implementations, the plurality of flaps can be configured as the 
[0088] “The system of any preceding aspect, wherein the movable member comprises a valve. The valve configured to prevent airflow into the bore via the plurality of openings when the valve is in the first position.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 6, 13, and 17 are objected to because of the following informalities:
In claim 6 at the last line, --a-- should be added before “second.”
In claim 13 at the second line of the clause beginning “a high pressure compressor,” the word --a-- should be added before “high pressure shaft.”
In claim 17 at line 6, before “a movable member,” the word --that-- should be added.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure filed 05 June 2020 does not support “when the valve is in the first position, the valve prevents airflow into the bore via the plurality of openings.” This subject matter is only supported by the amended specification filed 10 June 2020, which specification has been objected to for the same inclusion of new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamson (US 4,296,599).

    PNG
    media_image1.png
    197
    274
    media_image1.png
    Greyscale

Regarding claim 1, Adamson discloses:
A system for modulating airflow (col 1 lines 6-8) into a bore (cavity 29) defined by a rotor of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to the engine centerline), the system comprising:
a movable member (as shown in any of Figs 2-6, col 3 lines 36-41, col 3 line 46-col 5 line 20) positioned forward of a first stage of rotor blades (14) of the rotor, the movable member movable between at least a first position and a second position (see ghost outlines in Figs 2-6 to show open positions of various movable members) to modulate airflow into the bore via a plurality of openings (“plurality of circumferentially spaced holes 38”) in fluid communication with the bore.
Regarding claim 2, Adamson discloses:
the movable member comprises a plurality of flaps (any of Figs 2, 3, 4 or 7) spaced apart from one another along the circumferential direction (valves are applied to circumferentially spaced holes, col 3 lines 10-25), each of the plurality of flaps rotatable between at least the first position and the second position.
Regarding claim 3, Adamson discloses:
a plurality of actuators (the bimetallic element 49 in Figs 3A, 3B or 57/61 in Fig 4), each of the plurality of actuators configured to rotate a corresponding flap of the plurality of flaps between at least the first position and the second position.
Regarding claim 4, Adamson discloses:
when a flap (Figs 2, 4, or 7) of the plurality of flaps is in the first position, the flap is oriented in a first plane; and
when the flap is in the second position, the flap is oriented in a second plane that is different than the first plane.
Regarding claim 5, Adamson discloses:
when the flap is in the first position, the flap is spaced apart from a corresponding opening of the plurality of openings along the radial direction (any of Figs 2, 4, or 7).
Regarding claim 6, Adamson discloses:
when the flap is in the first position, the flap covers a portion of a corresponding opening of the plurality of openings such that air flows through the corresponding opening at a first mass flow rate (see Fig 2, hole 46 allows a minimum flow when 42 is closed, col 3 lines 55-60; or, see Fig 7 flap 72 does not entirely cover hole 71); and
when the flap is in the second position (open), air flows through the corresponding opening at second mass flow rate that is different than the first mass flow rate.

s 1, 2, 4, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclin (US 4,807,433).

    PNG
    media_image2.png
    272
    629
    media_image2.png
    Greyscale

Regarding claim 1, Maclin discloses:
A system for modulating airflow (col 3 lines 15-25) into a bore (54 or 56 or 76) defined by a rotor (20) of a gas turbine engine (col 1 line 11) defining an axial direction, a circumferential direction, and a radial direction (relative to longitudinal axis in Figs 1 and 2), the system comprising:
a movable member (46) positioned forward of a first stage of rotor blades (22) of the rotor, the movable member movable between at least a first position and a second position to modulate airflow (col 5 lines 16-33) into the bore via a plurality of openings (apertures 70 or openings between vanes 50) in fluid communication with the bore.
Regarding claim 2, Maclin discloses:
the movable member comprises a plurality of flaps (“plurality of circumferentially spaced valve doors 46” col 5 lines 16-19) spaced apart from one another along the circumferential direction, each of the plurality of flaps rotatable between at least the first position and the second position (col 5 lines 27-33).
Regarding claim 3, note that Maclin discloses a conventional actuator (col 5 lines 22-27), but does not explicitly disclose a plurality of such actuators.
Regarding claim 4, Maclin discloses:
when a flap of the plurality of flaps is in the first position, the flap is oriented in a first plane; and
when the flap is in the second position, the flap is oriented in a second plane that is different than the first plane (col 5 lines 27-33, see Fig 2).
Regarding claim 5, Maclin discloses:
when the flap is in the first position (solid position of 46 in Fig 2), the flap is spaced apart from a corresponding opening of the plurality of openings along the radial direction.
Regarding claim 20, Maclin discloses:
the movable member (46) comprises a valve (col 5 lines 16-22);
when the valve is in the first position, the valve prevents airflow into the bore via the plurality of openings (col 5 lines 27-29); and
when the valve is in the second position, the valve permits airflow into the bore via the plurality of openings (col 5 lines 29-33).

Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenaham (US 4,416,111).

    PNG
    media_image3.png
    381
    588
    media_image3.png
    Greyscale

Regarding claim 1, Lenaham discloses:
A system for modulating airflow into a bore (34) defined by a rotor of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to the engine centerline), the system comprising:
a movable member (44) positioned forward of a first stage of rotor blades (20, see Fig 1) of the rotor, the movable member movable between at least a first position (Fig 2) and a second position (Fig 4) to modulate airflow into the bore via a plurality of openings (between vanes 36, see Fig 3) in fluid communication with the bore.
Regarding claim 17, Lenaham discloses:
A method for modulating airflow into a bore of a rotor of a gas turbine engine, the method comprising:
obtaining, by one or more processors (part of controller 74, which is interpreted as a computer including a process because it take in an input and outputs a signal, col 5 lines 16-18), data indicative of one or more parameters associated with operation of the gas turbine engine (col 5 lines 14-16 “turbine inlet temperature and fuel flow”) or an environment in which the gas turbine engine is operating;
determining, by the one or more processors, a movable member (44) movable between at least a first position (Fig 2) and a second position (Fig 4) to modulate airflow into the bore of the rotor needs to move from a current position to an adjusted position based, at least in part, on the data (col 5 lines 16-31); and
providing, by the one or more processors (of controller 74), one or more control signals (col 5 lines 16-18) associated with controlling operation of the movable member such that the movable member moves from the current position to the adjusted position.
Regarding claim 18, Lenaham discloses:
when the movable member is in the current position, the movable member covers at least a portion of a plurality of openings in fluid communication with the bore of the rotor such that air flows through the plurality of openings at a first mass flow rate (col 5 lines 63-67); and
when the movable member is in the adjusted position, air flows through the plurality of openings at a second mass flow rate that is different than the first mass flow rate (col 6 lines 17-20).
Regarding claim 19, Lenaham discloses:
providing one or more control signals associated with controlling operation of the movable member such that the movable member moves from the current position to the adjusted position comprises providing, by the one or more processors (of controller 74), the one or more control signals to one or more actuators configured to move the movable member between at least the first position and the second position (col 5 lines 60-66).

Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (US 4,645,416).

    PNG
    media_image4.png
    581
    832
    media_image4.png
    Greyscale

Regarding claim 1, Weiner discloses:
A system for modulating airflow into a bore (43, col 2l lines 31-32) defined by a rotor of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to axis A), the system comprising:
a movable member (of valve 26) positioned forward of a first stage (valve 26 is forward of several stages, where forward is to the left in Fig 1. Note that the instant specification at [0042] states: “As used herein, the terms "first", "second", and "third" may be used interchangeably to distinguish one component from another and are not intended to signify location or importance of the individual components.”) of rotor blades of the rotor, the movable member movable between at least a first position and a second position to modulate airflow (col 2 into the bore via a plurality of openings (of anti-vortex tubes 42) in fluid communication with the bore.
Regarding claim 13, Weiner discloses:
A gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to axis A), the gas turbine engine comprising:
a low pressure compressor drivingly coupled to a low pressure turbine of the gas turbine engine via a low pressure shaft (col 2 lines 1-5 “twin spool”); and
a high pressure compressor (“the high compressor”) drivingly coupled to a high pressure turbine of the gas turbine engine via high pressure shaft (col 2 lines 1-5 “twin spool”), the high pressure compressor comprising a rotor defining a bore (43, col 2l lines 31-32) and a plurality of openings (of anti-vortex tubes 42) in fluid communication with the bore; and
a movable member (of valve 26) positioned forward of a first stage (valve 26 is forward of several stages, where forward is to the left in Fig 1. Note that the instant specification at [0042] states: “As used herein, the terms "first", "second", and "third" may be used interchangeably to distinguish one component from another and are not intended to signify location or importance of the individual components.”) of rotor blades of the rotor, the movable member movable between at least a first position and a second position to modulate airflow (col 3 lines 6-8 and 12-15) into the bore of the rotor via the plurality of openings.
Regarding claim 14, Weiner discloses:
the plurality of openings (of anti-vortex tubes 42) are positioned forward of a first stage of rotor blades of the rotor (tubes 42 are forward of several stages, .
Regarding claim 15, Weiner discloses:
the plurality of openings (of anti-vortex tubes 42, col 2 lines 37-42) are spaced apart from one another along the circumferential direction.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2005/0132711).

    PNG
    media_image5.png
    821
    471
    media_image5.png
    Greyscale

Regarding claim 1, Morgan discloses:
A system for modulating airflow ([0011]) into a bore (central bore, see 105 in Fig 1 showing a conventional turbine without modulation. Arrows in Fig 1 show defined by a rotor (including turbine disk 88) of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to the turbine rotor/disk centerline), the system comprising:
a movable member (cylindrical arm 24) positioned forward of a first stage of rotor blades (on disk 88) of the rotor, the movable member movable between at least a first position and a second position to modulate airflow into the bore via a plurality of openings (20, [0021]) in fluid communication with the bore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (US 2005/0132711) in view of Friedl (US 6,779,967)
claim 7, Morgan discloses:
the movable member (24) comprises a sleeve.
Morgan does not disclose:
the movable member comprises a sleeve defining a plurality of openings, the sleeve rotatable along the circumferential direction between at least the first position and the second position.
Morgan discloses a bellows or piston ([0022]) that acts under air pressure to move the sleeve in an axial direction. 

    PNG
    media_image6.png
    380
    305
    media_image6.png
    Greyscale

Friedl teaches:
An air flow control member in a gas turbine engine, where air pressure can move a piston in an axial direction control airflow. In a modification, the piston can work in the circumferential/tangential direction to cause rotation of a 
Morgan discloses a sleeve that slides in an axial direction due to force from a bellows/piston. When Friedl is applied to Morgan, the bellows/piston can be oriented to cause rotation rather than axial displacement. Morgan originally provides a sleeve to control flow into holes 20, which are oriented in the radial direction. In a broad sense, Friedl teaches one component rotated relative to the other to align holes to control flow. One of ordinary skill could apply this teaching to the sleeve of Friedl.
COMBINATION
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C).
In this case, Morgan teaches a base system. Friedl teaches comparable system having a piston oriented in the circumferential direction to rotate a body to align holes and control flow. It would have been predictable to use the rotational movement and rotationally aligned holes of Friedl because both references deal with controlling air flow in a gas turbine engine. Thus, it would have been obvious to modify the system of Morgan to include the circumferentially oriented piston and rotationally aligned holes because one of ordinary skill in the art would have been capable of applying this known 
Regarding claim 8, the system of Morgan as modified by Friedl teaches:
one or more rotary actuators (Morgan piston/bellows28 acting as a pneumatic actuator [0022]) configured to rotate (as taught by Friedl Fig 5) the sleeve along the circumferential direction between at least the first position and the second position (see solid and ghost holes in Friedl Figs 4 and 5).
Regarding claim 9, the system of Morgan as modified by Friedl teaches:
when the sleeve is in the first position, each of the plurality of openings defined by the sleeve is aligned with a corresponding opening of the plurality of openings in fluid communication with the bore defined by the rotor (see Friedl Fig 4); and
when the sleeve is in the second position, the sleeve covers at least a portion of the plurality of openings (see Friedl Fig 5) in fluid communication with the bore defined by the rotor.
Regarding claim 10, the system of Morgan as modified by Friedl teaches:
when the sleeve is in the first position, air flows into the bore via the plurality of openings at a first mass flow rate (as would be provided by Friedl Fig 4); and
when the sleeve is in the second position, air flows into the bore via the plurality of openings at a second mass flow rate that is different than the first mass flow rate (see Friedl Fig 5 together with Morgan [0017]). 

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Morgan (US 2005/0132711) in view of Donnelly (US 2009/0266079).
Regarding claim 11, Morgan discloses:
the movable member (24) comprises a sleeve  ([0021] “The resulting pressure load on bellows 28 may axially displace a cylindrical arm 24 over some of the orifices 20 in flow restricting element 18”) between at least the first position and the second position (see Figs 2 and 3).
Morgan does not disclose:
[the sleeve] defining a plurality of openings.
Morgan discloses considerable flexibility with the design of the valve ([0027]).
Donnelly teaches:
a valve for controlling a flow of air into a combustor of a gas turbine engine. The valve comprises a sleeve defining a plurality of openings, which slides axially relative to a component defining a plurality of corresponding openings. The axial sliding aligns the openings to control the degree of opening of the valve ([0022]).
COMBINATION
It is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted 
In this case, Morgan discloses a device which differs from the claimed device because the sleeve lacks openings. In Morgan, the sleeve allows a flow when the end of the sleeve slides clear of the opening in a mating component. Donnelly teaches a device for controlling a flow of air by axially moving a sleeve, where the sleeve has openings that can align with openings in a mating component. In Donnelly, the sleeve allows flow when the openings in the sleeve are axially aligned with the openings in the mating component. In both cases, flow is prevented by solid portions of the sleeve covering the openings in the mating component. One of ordinary skill in the art could have substituted a sleeve with openings for the sleeve without openings in order to obtain predictable results because both sleeves are used for air flow control in the environment of a gas turbine engine. If the stop 34 requires modification, it is within the skill of one of ordinary skill in the art to modify the stop to be compatible with a modified sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Morgan to have a sleeve with holes, as taught by Donnelly, instead of a sleeve without holes, because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 12, the system of Morgan as modified by the sleeve of Donnelly teaches:
a linear actuator (Morgan bellows 28 functions as a pneumatic actuator, [0021], [0022]) configured to move the sleeve along the axial direction between at least the first position and the second position.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the nearest prior art is considered to be Davison (US 4,893,984), which is similar to Weiner. In Davison, control logic 68 controls valve 70 to modulate flow into the bore of the high pressure compressor of a twin spool engine.
[AltContent: textbox (H)]
    PNG
    media_image7.png
    881
    541
    media_image7.png
    Greyscale

Regarding claim 13, Davison discloses: 
A gas turbine engine (see Fig 1) defining an axial direction, a circumferential direction, and a radial direction (relative to centerline 24 in Fig 1), the gas turbine engine comprising:
a low pressure compressor (28) drivingly coupled to a low pressure turbine (30) of the gas turbine engine via a low pressure shaft (32); and
a high pressure compressor (16) drivingly coupled to a high pressure turbine (20) of the gas turbine engine via high pressure shaft (22), the high pressure compressor comprising a rotor defining a bore (48 in Fig 2) and a plurality of openings (60) in fluid communication with the bore; and
a movable member (in valve 70) positioned forward of a first stage (at least one stage of blades 42) of rotor blades of the rotor, the movable member movable between at least a first position and a second position to modulate (the temperature of) airflow into the bore of the rotor via the plurality of openings (col 4 lines 19-26).
Davison discloses air flowing through the rotor bore at all times, and the valve controlling the mixture of cooler and warmer air. Davison discloses “Valve 70 is located radially outward of the engine case for ease of assembly, operation, and maintenance” (col 3 lines 63-65). Davison also suggests that control with a single valve is advantageous: “The only valve required in the subject invention is valve 70 which controls only the flow of the high pressure air” (col 4 lines 19-21). Thus Davison teaches away from replacing the single, easily accessed and maintained valve 70 with a plurality of flaps, which the prior art would place interior to the flow path. Such a modification would increase part count and complexity and make maintenance more difficult, with no plurality of flaps to control flow at a single hole.
If one were to contemplate such a combination, Maclin (US 4,807,433) teaches a plurality of flaps for modulating apportion of flow into a rotor, where the flaps can be “actuated by suitable conventional means (not shown) in response to temperature of the combustion gases 28, pressure of the cooling air 34, rotational speed of the shaft 30 or any other suitable parameter indicating the various modes of operation of the engine 10” (col 5 lines 21-27). Such a control is consistent with Davison’s control 68.
Claim 16 is not rejectable over combinations with Weiner because Weiner discloses the valve 26 for controlling relative proportions of stage 9 air and stage 15 air. As cited herein, references teach flaps for controlling an amount of air from a single source, rather than controlling mixing of two sources.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jourdain (US 4,805,398)

    PNG
    media_image8.png
    168
    416
    media_image8.png
    Greyscale

Regarding claim 1, Jourdain discloses:
A system for modulating airflow into a bore (34) defined by a rotor (31 together with 26) of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to the engine centerline), the system comprising:
a movable member (23) positioned forward of a first stage of rotor blades (27) of the rotor, the movable member movable between at least a first position (see Fig 5a) and a second position (see Fig 5b) to modulate airflow (col 4 line 55 - col 5 line 26) into the bore via a plurality of openings (22a) in fluid communication (via 36, 37) with the bore.
Regarding claim 7, Jourdain discloses:
the movable member comprises a sleeve (23) defining a plurality of openings (23a),  (since the sleeve is fixed at 23b, it cannot rotate).
Broffitt (US 2,811,833)

    PNG
    media_image9.png
    510
    596
    media_image9.png
    Greyscale

Regarding claim 1, Broffitt discloses:
A system for modulating airflow into a bore (96) defined by a rotor of a gas turbine engine (col 1 lines 15-17) defining an axial direction, a circumferential direction, and a radial direction (relative to the engine centerline), the system comprising:
a movable member (valve ring 92, col 2 lines 30-39) positioned forward of a first stage of rotor blades (56) of the rotor, the movable member movable between at least a first position and a second position to modulate airflow into the bore via a plurality of openings (“passages E which may be moved in and out of registry with the passages D of the flange 62 so that cooling air from the  in fluid communication with the bore.
Schwarz (US 4,708,588) is similar to Broffitt.

    PNG
    media_image10.png
    424
    266
    media_image10.png
    Greyscale

Durgin (US 6,050,079) is similar to Broffitt.

    PNG
    media_image11.png
    441
    643
    media_image11.png
    Greyscale


Widener (US 2018/0051882) discloses “The bypass valve 32D is positioned between the CDC volume 26 and a rotor midsection 42.” The valve can fully close (see Fig 3).

    PNG
    media_image12.png
    503
    524
    media_image12.png
    Greyscale


Hagle (US 5,575,616)

    PNG
    media_image13.png
    382
    568
    media_image13.png
    Greyscale

Regarding claim 1, Hagle discloses:
A system for modulating airflow (see abstract) into a bore (radial passage in 52) defined by a rotor of a gas turbine engine defining an axial direction, a circumferential direction, and a radial direction (relative to axis 12, see Fig 1), the system comprising:
a movable member (64) positioned forward of a first stage of rotor blades (23) of the rotor, the movable member movable between at least a first position and a second position to modulate airflow into the bore via a plurality of openings (between vanes 56, see Fig 4) in fluid communication with the bore (col 3 lines 47-57)4.

Widener (US 2018/0216827) discloses an air flow modulator for a gas turbine engine fuel nozzle, the modulator comprising a fixed outer tube having a plurality of .

    PNG
    media_image14.png
    463
    203
    media_image14.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745